WO                  IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA




THOMAS RUPPERT,                        )
                                       )
                            Plaintiff, )
                                       )
      vs.                              )
                                       )
ATLAS AIR, INC. LONG TERM              )
DISABILITY PLAN; HARTFORD LIFE         )
AND ACCIDENT INSURANCE CO.,            )
                                       )                  No. 3:19-cv-0152-HRH
                          Defendants.  )
_______________________________________)




                                         ORDER

      This is an ERISA action, in which plaintiff Thomas Ruppert seeks judicial review of

an adverse decision by defendant Hartford Life and Accident Insurance Co. Plaintiff has

timely filed his opening brief,1 to which defendant has responded.2 Oral argument was not

requested and is not deemed necessary.




      1
       Docket No. 15.
      2
       Docket No. 19.

                                           -1-
                                             Facts

       Plaintiff was employed by Atlas Air Inc. as a pilot from 1999 to 2018.3 Atlas Air is

the sponsor and plan administrator of the Atlas Long Term Disability Plan, which provides

Long Term Disability (LTD) benefits to its pilots and air crew pursuant to a group policy of

insurance issued by defendant. Defendant is the claims administrator of the Plan.

           Defendant determined that plaintiff became disabled on June 1, 2018,4 and on

September 21, 2018, plaintiff’s claim for LTD benefits was approved.5 Plaintiff was advised

that his LTD benefits were “intended to supplement income you may receive as a result of

your disability or retirement” and that “any other income benefits you receive may reduce

your LTD benefits.”6 Plaintiff was further advised that “[o]ther income can include, but is

not limited to, any Social Security benefits you or your family receives[.]”7 Plaintiff was also

advised that defendant’s “records indicate you may qualify for Social Security Disability

(SSD) benefits. Your LTD policy requires you to apply for SSD benefits. . . .”8



       3
        Admin. Rec. at 19, Exhibit A, Docket No. 13.
       4
       Admin. Rec. at 67, Exhibit A, Docket No. 13. Plaintiff was disabled due to
seborrheic keratosis, which caused serious vision problems. Admin. Rec. at 19, Exhibit A,
Docket No. 13.
       5
        Admin. Rec. at 67, Exhibit A, Docket No. 13.
       6
        Id.
       7
        Id.
       8
        Admin. Rec. at 69, Exhibit A, Docket No. 13.

                                              -2-
       On September 25, 2018, plaintiff was advised that he was entitled to Social Security

Retirement benefits of $2,461 per month, beginning in July 2018.9 Plaintiff provided this

information to defendant in October 2018.10

       On November 6, 2018, defendant informed plaintiff that his Social Security

Retirement benefits were “Other Income Benefits” under the Plan and thus his monthly LTD

benefits of $10,000 would be reduced by $2,461.50, beginning on July 1, 2018.11

       Plaintiff appealed this decision, arguing that Social Security Retirement benefits were

not “Other Income Benefits” under the Plan.12 On April 29, 2019, defendant denied

plaintiff’s appeal, having “determined the offset for Social Security Retirement (SSR)

benefits is appropriate under the terms of the” Plan.13

       On May 28, 2019, plaintiff commenced this action, in which he seeks review of

defendant’s final determination.

                                    Standard of Review

       “District courts review a decision to deny or terminate benefits under an ERISA plan

‘under a de novo standard unless the benefit plan gives the administrator or fiduciary



       9
       Admin. Rec. at 3, Exhibit A, Docket No. 13.
       10
           Id.
       11
           Admin. Rec. at 73, Exhibit A, Docket No. 13.
       12
           Admin. Rec. at 92, Exhibit A, Docket No. 13.
       13
           Id.

                                             -3-
discretionary authority to determine eligibility for benefits or to construe the terms of the

plan.’” Gatti v. Reliance Standard Life Ins. Co., 415 F.3d 978, 981 (9th Cir. 2005) (quoting

Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989)). Here, the Plan gave

defendant the “full discretion and authority to determine eligibility for benefits and to

construe and interpret all terms and provisions of the Policy.”14 Thus, the court reviews

defendant’s determination that an offset for Social Security Retirement benefits was

appropriate under the Plan for an abuse of discretion.

       Plaintiff’s contention that the court should review defendant’s determination under

the de novo standard is simply wrong. In the Ninth Circuit, “‘[w]here an ERISA Plan grants

discretionary authority to determine eligibility for benefits or to construe the terms of the

plan, a plan administrator’s interpretation of a plan is reviewed for abuse of discretion.’”

O’Rourke v. N. Calif. Electrical Workers Pension Plan, 934 F.3d 993, 998 (9th Cir. 2019)

(quoting Lehman v. Nelson, 862 F.3d 1203, 1216 (9th Cir. 2017)).

       “Under” the abuse of discretion “standard, [defendant’s] interpretation of Plan

language is entitled to a high level of deference and will not be disturbed unless it is ‘not

grounded on any reasonable basis.’” Tapley v. Locals 302 and 612 of Int’l Union of

Operating Engineers-Employers Const. Industry Retirement Plan, 728 F.3d 1134, 1139 (9th

Cir. 2013) (quoting Oster v. Barco of Cal. Emps.’ Ret. Plan, 869 F.2d 1215, 1218 (9th Cir.

1988)). “The analysis is not based on ‘whose interpretation of the plan documents is most


       14
        The Plan at 52, Exhibit B, Docket No. 13-4.

                                             -4-
persuasive, but whether the [administrator’s] interpretation is unreasonable.’” Moyle v.

Liberty Mut. Retirement Ben. Plan, 823 F.3d 948, 958 (9th Cir. 2016) (quoting Canseco v.

Constr. Laborers Pension Tr., 93 F.3d 600, 606 (9th Cir. 1996)). “When reviewing

interpretive challenges for abuse of discretion, the [c]ourt closely reads contested terms and

‘appl[ies] contract principles derived from state law [,] . . . guided by the policies expressed

in ERISA and other federal labor laws.’” Tapley, 723 F.3d at 1139 (quoting Richardson v.

Pension Plan of Bethlehem Steel Corp., 112 F.3d 982, 985 (9th Cir. 1997)). Defendant will

have abused its discretion if it “construe[d] provisions of [the P]lan in a way that clearly

conflicts with the plain language of the Plan, render[ed] nugatory other provisions of the

Plan, or lack[ed] any rational nexus to the primary purpose” of the Plan[.]” Id. (internal

citations omitted).

       “The manner in which a reviewing court applies the abuse of discretion standard . . .

depends on whether the administrator has a conflicting interest.” Montour v. Hartford Life

& Acc. Ins. Co., 588 F.3d 623, 629 (9th Cir. 2009). “In the absence of a conflict, judicial

review of a plan administrator’s benefits determination involves a straightforward application

of the abuse of discretion standard.” Id. But, if the plan administrator is operating under a

conflict of interest, the court “must take into account the administrator’s conflict of interest

as a factor in the analysis.” Id. at 630. Here, defendant’s “dual role as plan administrator,

authorized to determine the amount of benefits owed, and insurer, responsible for paying




                                              -5-
such benefits, creates a structural conflict of interest.” Stephan v. Unum Life Ins. Co. of

America, 697 F.3d 917, 929 (9th Cir. 2012).

       “The level of skepticism with which a court views a conflicted administrator’s

decision may be low if a structural conflict of interest is unaccompanied, for example, by any

evidence of malice, of self-dealing, or of a parsimonious claims-granting history.” Abatie

v. Alta Health & Life Ins. Co., 458 F.3d 955, 968 (9th Cir. 2006). But, the court may view

a conflicted administrator’s decision with a great deal of skepticism if, for example, there is

evidence that

                the administrator provide[d] inconsistent reasons for denial,
                fail[ed] adequately to investigate a claim or ask[ed] the plaintiff
                for necessary evidence, fail[ed] to credit a claimant’s reliable
                evidence, or has repeatedly denied benefits to deserving
                participants by interpreting plan terms incorrectly or by making
                decisions against the weight of evidence in the record.

Id. at 968–69 (internal citations omitted).

       Defendant argues that the court should view its decision with a low level of skepticism

and offers evidence in the form of a declaration from its Director of Group Insurance Claims,

Adam Garcia, in support. Garcia avers that defendant “maintains a separate appeals unit for

the consideration of claims that have been denied by the claims department on its initial

review” and that “the individual responsible for the appeal reviews the claim, and all

evidence, without affording deference to the initial adverse benefit determination.”15 Garcia



       15
        Declaration of Adam Garcia [etc.] at 2, ¶¶ 3, 5, Docket No. 20.

                                                -6-
further avers that defendant “does not provide Ability Analysts, or Appeals Specialists with

incentives, remuneration, bonuses, awards, achievements, or other recognition based in

whole or in part upon the denial or termination of claims”16 and that defendant’s “claims

decision-makers are paid fixed salaries and performance bonuses that are wholly unrelated

to the number of claims paid or claims denied.”17 Garcia further avers that defendant’s

“Ability Analysts and Appeals Specialists are evaluated on the quality and accuracy of their

claims decisions in accordance with the applicable plan/policy documents. Hartford does not

discourage its claim decision-makers from paying claims that are entitled to payment

pursuant to the applicable plan provisions.”18 Finally, Garcia avers that defendant’s “claims

department[] and appeals unit are completely separate business units from the financial and

underwriting departments.”19 Defendant argues that Garcia’s averments are evidence that

it has taken steps to ensure that its structural conflict does not affect its claims decisions and

thus the court should afford the conflict of interest little, if any, weight.

       Plaintiff however argues that Garcia’s declaration is irrelevant because the de novo

standard of review applies here, but as explained above, the abuse of discretion standard

applies here. To the extent that Garcia’s declaration is relevant, plaintiff argues that other



       16
         Id. at 3, ¶ 11.
       17
         Id.
       18
         Id. at 4, ¶ 12.
       19
         Id. at 4, ¶ 13.

                                               -7-
courts have rejected defendant’s assertion of unbiased claims handling. But the cases to

which plaintiff cites do not support his argument. In Kouns v. Hartford Life and Accident

Insurance Co., 780 F. Supp. 2d 578, 585 (N.D. Ohio 2011), there was “no evidence . . .

showing that the [structural] conflict affected Hartford’s decision” but because “the effects

of such a conflict are exceedingly difficult—if not impossible—to prove,” the court

“weigh[ed] this conflict as a factor against Hartford. . . .” Moreover, the court found

Hartford had abused its discretion in terminating Kouns’ LTD benefits, not because of any

interpretation of plan language, but rather because of Hartford’s treatment of evidence in the

record such as a medical opinion, an employability analysis, and the fact that the Social

Security Administration had found Kouns disabled. Id. at 585-90. In Gaeth v. Hartford Life

Insurance Company, 538 F.3d 524, 527 (6th Cir. 2008), the other case cited by plaintiff, the

court did not even discuss a conflict of interest and the issue before the court of appeals was

whether the district court’s award of attorney fees to Gaeth was proper “even though it did

not find that Gaeth [was] still entitled to disability benefits under the plan.”

       Here, the evidence before the court shows that defendant has taken steps to prevent

its structural conflict of interest from affecting its benefits decisions and there is no evidence

that defendant has repeatedly denied benefits by interpreting plan terms incorrectly or

otherwise engaged in self-dealing. Thus, the court will view defendant’s final determination

that the Social Security Retirement benefits offset was proper with a low level of skepticism.




                                               -8-
                                       Discussion

      The Plan provides that monthly LTD Benefits are calculated as follows:

             1)     multiply Your Monthly Income Loss by the Benefit
                    Percentage;
             2)     compare the result with the Maximum Benefit; and
             3)     from the lesser amount, deduct Other Income Bene-
                    fits.[20]

The Plan defines “Other Income Benefits” as follows:

             Other Income Benefits means the amount of any benefit for loss
             of income, provided to You or Your family, as a result of the
             period of Disability for which You are claiming benefits under
             The Policy. This includes any such benefits for which You or
             Your family are eligible or that are paid to You or Your family,
             or to a third party on Your behalf, pursuant to any:

                    1)     temporary, permanent disability, or impairment
                           benefits under a Workers’ Compensation Law, the
                           Jones Act, occupational disease law, similar law,
                           or substitutes or exchanges for such benefits;
                    2)     governmental law or program that provides
                           disability or unemployment benefits as a result of
                           Your job with Your Employer;
                    3)     plan or arrangement of coverage, whether insured
                           or not, which is received from Your Employer as
                           a result of employment by or association with
                           Your Employer or which is the result of member-
                           ship in or association with any group, association,
                           union, or other organization;
                    4)     mandatory “no fault” automobile insurance plan;
                    5)     disability benefits under:
                           a)      the United States Social Security Act or
                                   alternative plan offered by a state or mu-
                                   nicipal government;


      20
        The Plan at 21, Exhibit B, Docket No. 13-4.

                                           -9-
              b)      the Railroad Retirement Act;
              c)      the Canada Pension Plan, the Canada Old
                      Age Security Act, the Quebec Pension
                      Plan or any provisional pension or disabil-
                      ity plan; or
              d)      similar plan or act;
              that You, Your Spouse and/or children, are eligi-
              ble to receive because of Your Disability; or
       6)     disability benefit from the Department of Veter-
              ans Affairs, or any foreign or domestic govern-
              mental agency:
              a)      that begins after You become Disabled; or
              b)      that You were receiving before becoming
                      Disabled, but only as to the amount of any
                      increase in the benefit attributed to Your
                      Disability.

Other Income Benefits also means the amount of any payments
that are made to You or Your family, or to a third party on Your
behalf, pursuant to any:
        1)    disability benefit under Your Employer’s Retire-
              ment Plan;
        2)    temporary, permanent disability or impairment
              benefits under a Workers’ Compensation Law, the
              Jones Act, occupational disease law, similar law
              or substitutes or exchanges for such benefits;
        3)    portion of a judgement or settlement of a claim or
              lawsuit that represents or compensates for Your
              loss of earnings, less Our pro rata share of any
              associated reasonable attorneys’ fees and court
              costs;
        4)    retirement benefit from a Retirement Plan that is
              wholly or partially funded by employer contribu-
              tions, unless:
              a)      You were receiving it prior to becoming
                      Disabled; or
              b)      You immediately transfer the payment to
                      another plan qualified by the United States
                      Internal Revenue Service for the funding
                      of a future retirement;

                              -10-
                             (Other Income Benefits will not include the
                             portion, if any, of any such retirement benefit that
                             was funded by Your after-tax contributions.); or
                     5)      retirement benefits under:
                             a)     the United States Social Security Act or
                                    alternative plan offered by a state or mu-
                                    nicipal government;
                             b)     the Railroad Retirement Act;
                             c)     the Canada Pension Plan, the Canada Old
                                    Age Security Act, the Quebec Pension
                                    Plan or any provincial pension or disability
                                    plan; or
                             d)     similar plan or act;
                             that You, Your Spouse and/or children receive
                             because of Your retirement, unless you were
                             receiving them prior to becoming Disabled.[21]

       The court “begin[s] its inquiry with the plain language of the Plan, interpreting it ‘in

an ordinary and popular sense as would a person of average intelligence and experience.’”

Tapley, 728 F.3d at 1140 (quoting Gilliam v. Nev. Power Co., 488 F.3d 1189, 1194 (9th Cir.

2007)). Plaintiff argues that it would not be clear to a person of average intelligence and

experience reading the definition of “Other Income Benefits” that LTD benefits could be

reduced by the receipt of Social Security Retirement benefits, even though such benefits are

listed in subpart 5a of the second paragraph of the definition.

       First, plaintiff contends that the inclusion of Social Security Retirement benefits as

“Other Income Benefits” is inconsistent with the first provision in the definition. That

definition begins: “Other Income Benefits means the amount of any benefit for loss of



       21
        The Plan at 31-32, Exhibit B, Docket No. 13-4.

                                             -11-
income, provided to You or Your family, as a result of the period of Disability for which You

are claiming benefits under The Policy.”22 Because Social Security Retirement benefits are

not benefits one receives as a result of a disability, plaintiff argues that a person of average

intelligence and experience would not understand such benefits to be included in the “Other

Income Benefits” definition.

       Plaintiff however is ignoring the fact that the “Other Income Benefits” definition

includes two paragraphs, each of which are followed by numbered subparts. The first

paragraph lists six types of “Other Income Benefits” that a beneficiary might receive because

of his disability. The second paragraph lists five types of income that are “also” included in

the definition of “Other Income Benefits.” By using the term “also” in the second paragraph,

the Plan plainly indicates that what follows is different from and in addition to what is set out

in the first paragraph. Thus, including Social Security Retirement benefits as “Other Income

Benefits” in the second paragraph is not inconsistent with the definition of “Other Income

Benefits” in the first paragraph, as plaintiff argues.

       Plaintiff next argues that a person of average intelligence and experience would be

misled or confused by the placement of the parenthesized statement just before subpart 5a:

              (Other Income Benefits will not include the portion, if any, of
              any such retirement benefit that was funded by Your after-tax
              contributions.); or
                     5)     retirement benefits under:



       22
         Id. at 31 (emphasis added).

                                              -12-
                             a)      the United States Social Security Act or
                                     alternative plan offered by a state or mu-
                                     nicipal government[.23]

Plaintiff argues that a person of average intelligence and experience reading this portion of

the definition would be lead to believe that “Other Income Benefits” do not include Social

Security Retirement benefits. Plaintiff argues that the parenthesized statement appears to be

an introductory paragraph for a list of benefits that are not “Other Income Benefits.” Plaintiff

argues that at the very least, the “Other Income Benefits” definition violates 29 C.F.R. §

2520.102–2(b), which provides in relevant part that “[a]ny description of exception,

limitations, reductions, and other restrictions of plan benefits shall not be minimized,

rendered obscure or otherwise made to appear unimportant.” As the Ninth Circuit has

explained, “‘the insurer should be expected to set forth any limitations on its liability clearly

enough for a common layperson to understand; if it fails to do this, it should not be allowed

to take advantage of the very ambiguities that it could have prevented with greater

diligence.’” Simkins v. NevadaCare, Inc., 229 F.3d 729, 736 (9th Cir. 2000) (quoting Kunin

v. Benefit Trust Life Ins. Co., 910 F.2d 534, 540 (9th Cir. 1990)). This is in keeping with

ERISA itself which provides that a summary plan description “shall be written in a manner

calculated to be understood by the average plan participant, and shall be sufficiently accurate

and comprehensive to reasonably apprise such participants and beneficiaries of their rights

and obligations under the plan.” 29 U.S.C. § 1022(a).


       23
         Id. at 32.

                                              -13-
       Plaintiff compares this case to Saltarelli v. Bob Baker Group Medical Trust, 35 F.3d

382, 383 (9th Cir. 1994), which involved a pre-existing condition exclusion. The court

explained that

               [t]he Baker Group Summary Plan Description, which was
               provided to participants such as Saltarelli, covers 43 pages in
               single-spaced typescript. The preamble states that “[t]he Plan is
               subject to all terms, provisions and conditions recited on the
               following pages.”
                        Among the Baker Group plan provisions is an exclusion
               for “pre-existing conditions.” However, an insured reading the
               table of contents of the plan summary would find no heading for
               this critically important item. The only arguably relevant
               heading apparent from the table of contents, “Eligibility Rules:
               Employee Eligibility and Effective Date,” contains no reference
               to it at all. The “Medical Care Benefits” chapter in the body of
               the document does reveal a subsection entitled “Exclusions and
               Limitations,” but the pre-existing conditions exclusion receives
               no mention here either.
                        Instead, the exclusion can be found only in the midst of
               the “Definitions” chapter. Even then, it requires a coordinated
               reading of three separate definitions: those for “Pre–Existing
               Condition,” “Illness,” and “Injury.”

Id. at 385. In other words, “Baker Group chose to bury one of the plan’s most significant

provisions amidst definitions, rather than forthrightly stating the pre-existing conditions

exclusion in the operative clauses of the plan description.” Id. The court thus held that

“since Baker Group’s attempted exclusion was not clear, plain, and conspicuous enough to

negate layman Saltarelli’s objectively reasonable expectations of coverage, it was

unenforceable. . . .” Id. at 387. Similarly here, plaintiff argues that the court should find that

defendant’s inclusion of Social Security Retirement benefits as one of the benefits that would


                                              -14-
reduce a beneficiary’s LTD benefits was not “clear, plain, and conspicuous enough” for a lay

person to understand and thus defendant should not be allowed to rely on this provision.

       Plaintiff is suggesting that a person of average intelligence and experience would read

the following portion of the Plan without regard to the punctuation:

              (Other Income Benefits will not include the portion, if any, of
              any such retirement benefit that was funded by Your after-tax
              contributions.); or
                     5)     retirement benefits under:
                            a)     the United States Social Security Act or
                                   alternative plan offered by a state or mu-
                                   nicipal government[.24]

In other words, plaintiff argues that a person of average intelligence and experience would

not understand the import of the semicolon before the “or.”

       But, a person of average intelligence and experience would read the entire second

paragraph of the “Other Income Benefits” section of the Plan and understand that what is in

parentheses is not an introduction to a list of benefits that are not considered “Other Income

Benefits,” but rather that it goes with subpart 4 and that subpart 5a is part of the list set out

in the second paragraph of the “Other Income Benefits” definition. A person of average

intelligence and experience would read the Plan language in the same way as defendant did,

or at least could read it in the same way, which means that defendant had a reasonable basis

for its interpretation of the Plan language.




       24
         The Plan at 32, Exhibit B, Docket No. 13-4.

                                               -15-
       Plaintiff’s other arguments are unavailing. Plaintiff makes much of the fact that the

Plan spells out in some detail how the receipt of Social Security Disability benefits will affect

a beneficiary’s LTD benefits25 and seems to be suggesting that because the Plan did not do

the same for Social Security Retirement benefits, a beneficiary would not expect his LTD

benefits to be reduced by the receipt of Social Security Retirement benefits. But what the

Plan says about Social Security Disability benefits has no bearing on this case, which

involves an offset for Social Security Retirement benefits. A person of average intelligence

and experience would understand that there is a difference between Social Security Disability

benefits and Social Security Retirement benefits.

       Plaintiff also compares the language in the Plan to that in Fuller v. Liberty Life

Assurance of Boston, 302 F. Supp. 2d 525 (W.D.N.C. 2004). There, the plan defined

“‘Benefits from other income’” as “includ[ing] ‘[t]he amount of any Disability Benefits, or

Retirement Benefits the Participant voluntarily elects to receive as retirement payment under

the Employer’s Retirement Plan” and “[t]he amount of Disability and/or Retirement Benefits

under the United States Social Security Act.” Id. at 528-29. Plaintiff argues that this

illustrates that it is not difficult to draft a plan that clearly allows for a reduction for Social

Security Retirement benefits. But, plaintiff argues that is not what defendant has done here.

Plaintiff argues that courts routinely refuse to allow reductions of LTD benefits when such

reductions are not clearly delineated in the plan, and plaintiff urges the court here to do


       25
         Id. at 26-27.

                                               -16-
likewise. See Hannington v. Sun Life and Health Ins. Co., 711 F.3d 226, 234 (1st Cir. 2013)

(holding that an offset for VA disability benefits was improper because the plan did not

expressly include such benefits in its definition of Other Income Benefits and such disability

benefits are “dissimilar” to Social Security Disability benefits); Riley v. Sun Life and Health

Ins. Co., 657 F.3d 739, 740 (8th Cir. 2011) (same); Lee v. Dayton Power and Light Co., 604

F. Supp. 987, 994 (D. C. Ohio 1985) (holding that offset for Social Security benefits received

by spouse or children not appropriate because plan never mentioned such benefits). But in

these cases, the offset at issue was not even mentioned in the plan. Here, in contrast, the Plan

lists Social Security Retirement benefits as “Other Income Benefits” and does so in a way

that a person of average intelligence and experience would understand that the receipt of such

benefits would result in a reduction in LTD benefits.

       The Plan is neither confusing nor ambiguous. Social Security Retirement benefits are

clearly “Other Income Benefits” which will be deducted when calculating the amount of

LTD benefits available under the Plan.

                                         Conclusion

       Viewing defendant’s final determination with a low level of skepticism, the court

concludes that defendant did not abuse its discretion in determining that an offset for Social

Security Retirement benefits was appropriate under the Plan.

              DATED at Anchorage, Alaska, this 27th day of December, 2019.

                                                    /s/ H. Russel Holland
                                                    United States District Judge

                                             -17-
